*294ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant complains in her motion because the allegation in the information as to the party from whom the goods were alleged to have been stolen and the said injured party shown in proof do not correspond, and are not the same. This point thus raised, if shown by the record, might cause a reversal of this cause, but unfortunately for appellant there is no statement of facts found in the record, and we are therefore unable to pass upon this matter.
She also complains because she says that the trial court did not affirmatively submit her defense in this matter in his charge to the jury. Again we do not know what her defense was in the absence of a statement of facts, and we find no requested charge relative thereto in the record.
There is nothing in this motion that we can review.
The motion is overruled.